McCtjllee, J.
The motion is denied. If the judgment debtor had taken the position, at the time the application was before the court for confirmation of the referee’s report, that the minutes of the hearing before the referee should be produced, that position would undoubtedly have been sustained (Aron v. Aron, 280 N. Y. 328). However, by not then taking any such position, the judgment debtor waived his right to require the production of the minutes. The contempt was clearly shown by the referee’s report and in the affidavits submitted in connection, with the motion. The present application is but an afterthought. The stay contained in the order to show cause of October 9, 1945, is vacated.